DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This is in reply to communication filed on 04/03/2020.
	Claims 21-41 have been added. 
	Claims 1-20 have been cancelled. 
	Claims 21-41 are currently pending and have been examined.

Drawings
	The drawings were received on 04/03/2020.  These drawings are accepted.

Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

21-41 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 21-41 of copending Application No. 16/167,525 (reference application) (hereinafter “simpson525”). Although the claims at issue are not identical, they are not patentably distinct from each other because as explained below:
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

	Regarding claim 21. (New) A method, comprising: 
	receiving origin location data and destination location data from a first user, wherein the origin location data corresponds to a geographic origin and the destination location data corresponds to a geographic destination; (simpson525; claim 21; “receiving original location … to a geographic destination”) 
	generating one or more routes based on the origin location data and the destination location data; (simpson525; claim 21; “generating one or more routes … destination location data”)
	determining a plurality of virtual hubs along the one or more routes, wherein the plurality of virtual hubs comprises a first virtual hub based on the origin location data and a second virtual hub based on the destination location data; (simpson525; claim 21; “determine a plurality of virtual hubs … destination location data”)  
	receiving constraint data from the first user, wherein the constraint data indicates a selection by the first user of one or more conditions for traveling along the plurality of routes; (simpson525; claim 23; “receiving constraint data from the first user, wherein the 
	transmitting market depth data for a transportation capacity exchange for one or more transportation capacity units to the first user based on the one or more routes (simpson525; claim 21; “transmitting market depth data … one or more routes”) and the constraint data, (simpson525; claim 23; “transmitting the market depth data for the transportation capacity exchange based on the constraint data”) wherein the one or more transportation capacity units corresponds to a predetermined space traveling from the first virtual hub to the second virtual hub, and (simpson525; claim 30; “wherein the predetermined space comprises a seat or cargo capacity in one or more vehicles traveling from the first virtual hub to the second virtual hub”) wherein the market depth data comprises one or more bid prices and one or more offer prices for the one or more transportation capacity units; and (simpson525; claim 21; “wherein the market depth data comprises one or more bid prices and one or more offer prices for the one or more transportation capacity units”)
	receiving transaction input data from the first user based on the market depth data, wherein the transaction input data comprises data corresponding to acceptance of a respective bid price or a respective offer price provided by a second user for the one or more respective transportation capacity units. (simpson525; claim 21; “receiving transaction input data from the first user … respective transportation capacity units”).

	Regarding claim 22. (New) The method of claim 21, further comprising:  
	Page 4 of 11determining the first virtual hub based on additional origin location data from one or more other users, wherein the first virtual hub corresponds to a location proximate to the geographic origin; and (simpson525; claim 22; “determining the first virtual hub … the geographic origin”)
	determining the second virtual hub based on additional destination location data from the one or more other users, wherein the second virtual hub corresponds to a location proximate to the geographic destination. (simpson525; claim 22; “determining the second virtual hub … proximate to the geographic destination”).
	Regarding claim 23. (New) The method of claim 21, wherein the one or more conditions comprise cheapest route, single mode of transportation, multiple modes of transportation, fastest route, most scenic route, highest rated route, most available route, highest volume of participants for route, most frequent route, service level for route, highest safety and security level for route, gender of driver, security of driver, and rating of driver. (simpson525; claim 23; “cheapest route, single mode of transportation, multiple modes of transportation, fastest route, most scenic route, highest rated route, most available route, highest volume of participants for route, most frequent route, service level for route, highest safety and security level for route, gender of driver, security of driver, and rating of driver”). 
	Regarding claim 24. (New) The method of claim 21, wherein the plurality of virtual hubs comprises third virtual hub along the one or more routes, wherein the third virtual hub is disposed between the first virtual hub and the second virtual hub. (simpson525; claim 24; “wherein the plurality of virtual hubs comprises third virtual hub along the one or more routes, wherein the third virtual hub is disposed between the first virtual hub and the second virtual hub”).
	Regarding claim 25. (New) The method of claim 21, further comprising transmitting real-time location data to the first user, wherein the real-time location data corresponds to a geographic location of the second user. (simpson525; claim 25; “transmitting real-time location data to the first user, wherein the real-time location data corresponds to a geographic location of the second user”).
	Regarding claim 26. (New) The method of claim 21, further comprising: 
	generating a forward commodity contract between the first user and the second user based on the received transaction input data; and (simpson525; claim 26; “generating a forward commodity contract between the first user and the second user based on the received transaction input data”)
	scheduling delivery of the respective transportation capacity unit based on the forward commodity contract. (simpson525; claim 26; “scheduling delivery of the respective transportation capacity unit based on the forward commodity contract”).
	Regarding claim 27. (New) The method of claim 26, further comprising: 
	performing one or more security checks on the first user and the second user based on fingerprint data, facial scan data, photo data, or combinations thereof; and (simpson525; claim 27; “performing one or more security checks on the first user and the 
	generating the forward commodity contract between the first user and the second user based on the received transaction input data and the one or more security checks. (simpson525; claim 27; “generating the forward commodity contract between the first user and the second user based on the received transaction input data and the one or more security checks”).
	Regarding claim 28. (New) The method of claim 26, further comprising: 	receiving confirmation data from the first user corresponding to completion of the delivery, wherein the confirmation data comprises input data from a mobile device of the first user, QR scan data, or combinations thereof. (simpson525; claim 28; “receiving confirmation data from the first user corresponding to completion of the delivery, wherein the confirmation data comprises input data from a mobile device of the first user, QR scan data, or combinations thereof”).
	Regarding claim 29. (New) The method of claim 21, further comprising: receiving transportation mode data from the first user, wherein the transportation mode data indicates a selection by the first user of one or more transportation vehicles for traveling from the first virtual hub to the second virtual hub, (simpson525; claim 29; “receiving transportation mode data …traveling from the first virtual hub to the second virtual hub”)
	wherein the one or more transportation vehicles comprise an automobile, an aircraft, an autonomous vehicle, a motorcycle, a bicycle, a boat, a bus, a subway car, a taxicab, a train, or a delivery vehicle; and  (simpson525; claim 21; “wherein the one or more transportation vehicles comprise an automobile, an aircraft, an autonomous vehicle, a motorcycle, a bicycle, a boat, a bus, a subway, a taxicab, a train, a virtual transport, a space transport, or combinations thereof”).
	transmitting the market depth data based on the received transportation mode data. (simpson525; claim 29; “transmitting the market depth data based on the received transportation mode data”).
	Regarding claim 30. (New) The method of claim 21, wherein the predetermined space comprises a seat or cargo capacity in one or more vehicles traveling from the first virtual hub to the second virtual hub. (simpson525; claim 30; “wherein the predetermined space comprises a seat or cargo capacity in one or more vehicles traveling from the first virtual hub to the second virtual hub”).
	Regarding claim 31. (New) The method of claim 21, further comprising receiving financial data from the first user, wherein the financial data corresponds to payment information for the first user. (simpson525; claim 31; “receiving financial data from the first user, wherein the financial data corresponds to payment information for the first user”).

	Regarding claim 32. (New) The method of claim 21, further comprising generating a forward commodity contract between the first user and the second user based on the received transaction input data, wherein the received transaction input data comprises data corresponding to the acceptance of the bid price provided by the second user for physical delivery of the one or more respective transportation capacity units to the second user. (simpson525; claim 32; “generating a forward commodity contract … the second user”)  
	Regarding claim 33. (New) The method of claim 21, wherein the market depth data further comprises a first bid price and a first offer price for a first route, a second bid price and a second offer price for a second route, and travel times for the first route and second route. (simpson525; claim 33; “the market depth data further comprises … second route”)  
	Regarding claim 34. (New) The method of claim 21, wherein the market depth data further comprises: Page 6 of 11a bid queue for the one or more bid prices, wherein the one or more bid prices are ranked in the bid queue from highest price to lowest price, and wherein respective bid prices of the same value are ranked by time in the bid queue; and (simpson525; claim 34; “wherein the market depth data further comprises: … same value are ranked by time in the bid queue”).
	an offer queue for the one or more offer prices, wherein the one or more offer prices are ranked in the offer queue from lowest price to highest price, and wherein respective offer prices of the same value are ranked by time in the offer queue. (simpson525; claim 34; “an offer queue for the one or more offer prices … time in the offer queue”).

	Regarding claim 35 and 39. (New) A computing system, comprising: one or more processors; and one or more memory comprising program instructions executable by the one or more processors to: (simpson525; claim 39; “a computing system … one or more processors to”)
	receive origin location data and destination location data from a first user, wherein the origin location data corresponds to a geographic origin and the destination location data corresponds to a geographic destination; (simpson525; claim 39 and 35; “ receive origin location … geographic destination”)
	generate one or more routes based on the origin location data and the destination location data; (simpson525; claim 39 and 35; “generate one or more routes … destination location data”)
	determine a plurality of virtual hubs along the one or more routes, wherein the plurality of virtual hubs comprises a first virtual hub based on the origin location data and a second virtual hub based on the destination location data; (simpson525; claim 39 and 35; “determine a plurality of virtual hubs … destination location data”)
	receive constraint data from the first user, wherein the constraint data indicates a selection by the first user of one or more conditions for traveling along the plurality of routes (simpson525; claim 37; “receiving constraint data form the first user, wherein the constraint data indicates a selection by the first user of one or more conditions for traveling along the plurality of routes”); 
	transmit market depth data for a transportation capacity exchange for one or more transportation capacity units to the first user based on the one or more routes  and the constraint data (simpson525; claim 37; “transmitting the market depth data for the fright capacity exchange based on the constraint data”), wherein the one or more transportation capacity units corresponds to a predetermined space traveling from the first virtual hub to the second virtual hub (simpson525; claim 39 and 35; “space transport”), and 
	wherein the market depth data comprises one or more bid prices and one or more offer prices for the one or more transportation capacity units (simpson525; claim 39 and 35; “wherein the market depth … transportation capacity units”); and 
	receive transaction input data from the first user based on the market depth data, wherein the transaction input data comprises data corresponding to acceptance of a respective bid price or a respective offer price provided by a second user for the one or more respective transportation capacity units. (simpson525; claim 39 and 35; “receive transaction input data … transportation capacity units”)
	Regarding claim 36. (New) The computing system of claim 35, wherein the program instructions further comprise program instructions executable by the one or more processors to: 	determine the first virtual hub based on additional origin location data from one or more other users, wherein the first virtual hub corresponds to a location proximate to the geographic origin; and (simpson525; claim 36; “determine the first virtual hub … the geographic origin”)
	determine the second virtual hub based on additional destination location data from the one or more other users, wherein the second virtual hub corresponds to a location proximate to the geographic destination. (simpson525; claim 36; “determine the second virtual hub … geographic destination”) 
	Regarding claim 37. (New) The computing system of claim 35, wherein the one or more conditions comprise cheapest route, single mode of transportation, multiple modes of transportation, fastest route, most scenic route, highest rated route, most available route, highest volume of participants for route, most frequent route, service level for route, highest safety and security level for route, gender of driver, security of driver, and rating of driver. (simpson525; claim 37; “wherein the one or more conditions comprise cheapest route … and rating of driver”). 
	Regarding claim 38. (New) The computing system of claim 35, wherein the program instructions further comprise program instructions executable by the one or more processors to transmit real- time location data to the first user, wherein the real-time location data corresponds to a geographic location of the second user. (simpson525; claim 38; “transmitting real-time location data to the first user … the second user”). 
	
	Regarding claim 40. (New) The non-transitory computer-readable medium of claim 39, wherein the plurality of computer-executable instructions which, when executed by a computer, further cause the computer to: generate a forward commodity contract between the first user and the second user based on the received transaction input data; and schedule delivery of the respective transportation capacity unit based on the forward commodity contract. (simpson525; claim 40; “generate a forward commodity contract … on the forward commodity contract”)  
	Regarding claim 41. (New) he non-transitory computer-readable medium of claim 39, wherein the market depth data further comprises a first bid price and a first offer price for a first route, a second bid price and a second offer price for a second route, and travel times for the first route and second route (simpson525; claim 33; “the market depth data further comprises … second route”).

	Although the claims the instant claims and those of the simpson525 and this application are not identical, they are not patentably distinct from each other because the claims simpson525 application teach a systems and a methods having features that substantially similar to those called for the by instant claims. The differences in claims would be appreciated by one skilled in the art as either semantical, or predictable variations that would been considered obvious. See KSR Int' l Co. v. Teleflex Inc., 550 U.S. 398,406, 417 (2007).


Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Step 1:

Step 2A, Prong1:
	Claims 21-41 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea of 
receiving origin location data and destination location data from a first user, wherein the origin location data corresponds to a geographic origin and the destination location data corresponds to a geographic destination; 
	generating one or more routes based on the origin location data and the destination location data; 
	determining a plurality of virtual hubs along the one or more routes, wherein the plurality of virtual hubs comprises a first virtual hub based on the origin location data and a second virtual hub based on the destination location data; 
	receiving constraint data from the first user, wherein the constraint data indicates a selection by the first user of one or more conditions for traveling along the plurality of routes; 
	transmitting market depth data for a transportation capacity exchange for one or more transportation capacity units to the first user based on the one or more routes and the constraint data, 
		wherein the one or more transportation capacity units corresponds to a predetermined space traveling from the first virtual hub to the second virtual hub, and 			wherein the market depth data comprises one or more bid prices and one or more offer prices for the one or more transportation capacity units; and 
	receiving transaction input data from the first user based on the market depth data, wherein the transaction input data comprises data corresponding to acceptance of a respective bid price or a respective offer price provided by a second user for the one or more respective transportation capacity units, without significantly more. 	

	The independent claims of 21, 35 and 39 recite the above limitation that represent receiving user location/start data and destination/end data in order to generate a route data and determine virtual hubs including the start/end data, receiving constrain data, transmitting market path data for a transportation capacity exchange, such as bid/offer data, receive user accepting of the bid/offer data, which reciting concepts relate to economy and commerce as a fundamental economic practice or principles, which considered to be concepts fills under the certain method on human activity group of abstract idea grouping. See MPEP 2106.04 (a) (2)(II)(A). In addition, the concepts as explained above managing personal behavior of the system users, relationships or interactions between people, include social activities, teaching, and following rules or instructions. , which considered to be concepts fills under the certain method on human activity group of abstract idea grouping. See MPEP 2106.04 (a) (2)(II)(C).

Step 2A, Prong 2:

Such as in claim 35; “computing system, comprising one or more processors; and one or more memory comprising program instructions executable by the one or more processors”, claim 39; “non-transitory computer-readable medium having stored thereon a plurality of computer-executable instructions which, when executed by a computer”, this reciting does not provide more than linking the judicial exception to a particular technology field of using computer systems that do not provide an integration into a practical application. See MPEP 2016.05 (h).
While claim 21 did not recites any additional elements for consideration at the 2nd prong or step 2B.
Step 2B:
	For claims 35 and 39; As for Step 2B analysis, knowing the consideration is overlapping with Step 2A, Prong 2. The Step 2B considerations have already been substantially addressed under Step 2A Prong 2, see Step 2A Prong 2 analysis above. The additional claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because these additional limitations are mere instructions to implement the abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea. See MPEP 2106.05 (f).

	In addition, the dependent claims recite:
Dependent claims 22-34, 36-38 and 40-41 further describe the abstract idea of the independent claims 21, 35 and 39  by further determining the bid/offer based on availability of the transporting tools, location proximate to geographic destination of the tool, transporting tools types, route types, and receiving security chicks information, ranking bid/offer based on lowest/highest bid/offer and the way used to perform a transaction related to the bid/offer finalizing upon excepting the bid/offer, which reciting further embellishment of the same abstract idea of the independent claims without reciting additional limitations can integrate the judicial exception into a practical application. Although dependent claim 28 reciting utilizing a mobile device, QR scan or combination of both to input confirmation data, generally linking the judicial exception to a particular technology field of using computer systems, such as mobile devices and QR scan, that do not provide an integration into a practical application. See MPEP 2016.05 (h). 
	Therefore, for the above reasons claims 21-41 are found to be directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 21-26, 28-33 and 35-41 are rejected under 35 U.S.C 103 as being unpatentable over US Pat. Pub. No. 2003/0191725 to Ratliff et al. (“Ratliff”) in view of US Pat. Pub. No. 2017/0046658 to JONES et al. (“JONES”) further in view of U.S. Pat. Pub. No. 2004/0019552 to Tobin (“Tobin”).

	Regarding claims 21, 35 and 39. Ratliff discloses a method, comprising: 
	receiving origin location data and destination location data from a first user, wherein the origin location data corresponds to a geographic origin and the destination location data corresponds to a geographic destination (Ratliff, Fig 10; “ Entry Origin” and “destination”. [0174]; “the origin and destination using entry box 1012 or 1018”.[0050-0052], such as “a round-trip Baltimore (BWI)--San Diego (SAN) shopping ; 
		generating one or more routes (Ratliff, [0051]; “Example 1”, such as “Itinerary #1-#4”) based on the origin location data and the destination location data (Ratliff, [0050-0052]; “represent a two flight itinerary; whereas, four entries associated with prices, such as itinerary #4--Example 1, represent a four flight itinerary. In the two flight itinerary, the first entry is the departure flight information and the second entry is the return flight information”. Fig. 13A; “receive pricing commands from agents including Itinerary 1312” > “generate a number of itinerary fare options … 1314”. [0186]; “an itinerary, which may include the departure city, arrival city, estimated time of departure, date of travel, and other travel related information from agents, through one or more associated point of sale (POS) terminals 405 (Stage 1312)”)
		receiving constraint data from the first user (Ratliff, [0168]; “Next, the user may select the target criteria that will be used to qualify the itinerary options for re-pricing”), wherein the constraint data indicates a selection by the first user of one or more conditions for traveling (Ratliff, Fig. 8; “Pricing Target Criteria Selection”, such as “number of stops”) along the plurality of routes (Ratliff, Fig. 13A; “transfer to dynamic pricing rule engine 1314” > “qualify the Itinerary fare options for re-pricing  1316”. [0188]; “selection rules to associate one or more target criteria, from a set of target criteria, to travel related information transmitted with the itinerary fare options (Stage 1316). The transmitted travel related information may contain information included in the pricing command information”. 
transmitting market depth data for a transportation capacity exchange for one or more transportation capacity units (Ratliff, Fig. 13B; “apply re-pricing rule in dynamic pricing rule engine? 1324” > “yes” > “fare options transmitted to host fare pricing computer 1326” > “Itinerary fare options transmitted to the point of sale terminals 1332”)  to the first user based on the one or more routes and the constraint data (Ratliff, [0036]; “return these results to the buyer in some ranked ordering (based on what attributes the customer has requested, e.g., lowest price ones first)”. Fig. 7; “Rules … *Description $10 below lowest 702”), wherein the market depth data comprises one or more bid prices and one or more offer prices for the one or more transportation capacity units (Ratliff, [0042]; “airlines use for managing discount sales is known as availability control (either traditional numeric availability or more modern bid-price control). The "bid price" is defined as the opportunity cost of having an unfilled seat at departure. "Bid prices" are one form of availability control that airlines use to limit sales for lower-valued fare types”. [0045]. [0061]; “i.e., this rule is equivalent to the "bid price" in the airline example”. [0036]; “The objective of traditional fare search processing is to find the best fare offers available in the marketplace”. [0047]; “new fares may be displayed as "special offers"”)
		Ratliff substantially discloses the claimed invention; however, Ratliff fails to explicitly disclose the “determining a plurality of virtual hubs along the one or more routes, wherein the plurality of virtual hubs comprises a first virtual hub based on the origin location data and a second virtual hub based on the destination location data; wherein the one or more transportation capacity units corresponds to a predetermined space traveling from the first virtual hub to the second virtual hub; wherein the transaction input data comprises data corresponding to acceptance of a respective bid price or a respective offer price provided by a second user for the one or more respective transportation capacity units”. However, JONES teaches 
determining a plurality of virtual hubs (JONES, [0005]; “a variety of private Transportation Service Providers (TSPs) as carriers”) along the one or more routes, wherein the plurality of virtual hubs comprises a first virtual hub based on the origin location data and a second virtual hub based on the destination location data (JONES, [0041]; “LTL shipping can be arranged with virtual hubs”. Fig. 7; “Hub database 753” > “Identify hubs 751”. [0210]; “hubs are identified (step 751)” > “using routing information and a hub database 753”); wherein the one or more transportation capacity units corresponds to a predetermined space traveling from the first virtual hub to the second virtual hub (JONES, [0203]; “In the case of virtual hubs, the actual location can be defined by the operators of the bidding system or by one or more of the TSPs. If multiple proposals for transfer points are obtained, the multiple routes are bid as alternatives. In proposing a hub, the TSP proposing the hub provides a description of the hub, including location, facilities and description of a confirmation that the hub is available for use. There are also instances in which the hub is a fixed part of the transportation service”); 
		wherein the transaction input data comprises data corresponding to acceptance of a respective bid price or a respective offer price provided by a second user for the one or more respective transportation capacity units (JONES, [0051]; “After acceptance by the customer or in the case of automatic acceptance in accordance with customer criteria, when a time limit for receiving bids has been reached, the shipment processing center 111 
	Therefore, it would have been obvious to one of ordinary skill in the transportation art at the time of filing to modify Ratliff to include determining a plurality of virtual hubs along the one or more routes, wherein the plurality of virtual hubs comprises a first virtual hub based on the origin location data and a second virtual hub based on the destination location data; wherein the one or more transportation capacity units corresponds to a predetermined space traveling from the first virtual hub to the second virtual hub; wherein the transaction input data comprises data corresponding to acceptance of a respective bid price or a respective offer price provided by a second user for the one or more respective transportation capacity units, as taught by JONES, where this would be performed in order to balance the need for reservation spot availability with the desire for backhaul loads  See JONES [0012]. 
		The combination of Ratliff in view of JONES substantially discloses the claimed invention; however, the combination fails to explicitly disclose the “receiving transaction input data from the first user based on the market depth data”. However, Tobin teaches: receiving transaction input data from the first user based on the market depth data (Tobin, [0030]; “transaction privacy clearing house (TPCH) 740 interfaces a user (consumer) 840 and a vendor 825. In this particular embodiment, a personal transaction device (PTD) 870, 
		Therefore, it would have been obvious to one of ordinary skill in the transportation art at the time of filing to modify Ratliff to include receiving transaction input data from the first user based on the market depth data, as taught by Tobin, where this would be performed in order to compel the user to accept and pay for the product offered at the lowest price. See Tobin [0004].

	Regarding claims 22 and 36. The combination of Ratliff in view of JONES further in view of Tobin disclose the method of claim 21, further comprising:  
	Ratliff substantially discloses the claimed invention; however, Ratliff fails to explicitly disclose the “determining the first virtual hub based on additional origin location data from one or more other users, wherein the first virtual hub corresponds to a location proximate to the geographic origin; and determining the second virtual hub based on additional destination location data from the one or more other users, wherein the second virtual hub corresponds to a location proximate to the geographic destination”. However, JONES teaches:
	Page 4 of 11determining the first virtual hub based on additional origin location data from one or more other users (JONES, [0203]; “The selection of hubs can be based on a combination of distance from the endpoint and the extent to which the hub selection falls along a route between the origin and destination”), wherein the first virtual hub corresponds to a location proximate to the geographic origin; and determining the second virtual hub based on additional destination location data from the one or more other users, wherein the second virtual hub corresponds to a location proximate to the geographic destination (JONES, [0203]; “In the case of virtual hubs, the actual location can be defined by the operators of the bidding system or by one or more of the TSPs. If multiple proposals for transfer points are obtained, the multiple routes are bid as alternatives. In proposing a hub, the TSP proposing the hub provides a description of the hub, including location, facilities and description of a confirmation that the hub is available for use. There are also instances in which the hub is a fixed part of the transportation service. This would often be the case with multimodal shipments, which use fixed facilities”).
		Therefore, it would have been obvious to one of ordinary skill in the transportation art at the time of filing to modify Ratliff to include determining the first virtual hub based on additional origin location data from one or more other users, wherein the first virtual hub corresponds to a location proximate to the geographic origin; and determining the second virtual hub based on additional destination location data from the one or more other users, wherein the second virtual hub corresponds to a location proximate to the geographic destination, as taught by JONES where this would be performed in order to combine services also allows the system to establish links that include regularly scheduled services, so the user of transportation services would be able to rely on the system to use scheduled 

	Regarding claims 23 and 37. The combination disclose the method of claim 21, wherein the one or more conditions comprise cheapest route, single mode of transportation, multiple modes of transportation, fastest route, most scenic route, highest rated route, most available route, highest volume of participants for route, most frequent route, service level for route, highest safety and security level for route, gender of driver, security of driver, and rating of driver (Ratliff, [0036]; “return these results to the buyer in some ranked ordering (based on what attributes the customer has requested, e.g., lowest price ones first). So each travel vendor's systems lets the fare search engines know which of their fares are available for the dates and itinerary being considered, and the fare search engines sort through all the alternatives and select the best ones. The objective of traditional fare search processing is to find the best fare offers available in the marketplace”. See Fig. 8).  

	Regarding claim 24. The combination disclose the method of claim 21, wherein the plurality of virtual hubs comprises third virtual hub along the one or more routes, wherein the third virtual hub is disposed between the first virtual hub and the second virtual hub (Ratliff, Fig. 8, [0094]; “Rules: Number of Stops”, [0108] and [0126]. [0159]; “Number of intermediate stops”) [0050-0052]).

 the method of claim 21, further comprising: generating a forward commodity contract between the first user and the second user based on the received transaction input data; and scheduling delivery of the respective transportation capacity unit based on the forward commodity contract (Ratliff, [0163]; “Once the re-pricing rules are applied either by dynamic pricing rules engine 406 or fare pricing computer 404, the agent receives the fare from fare pricing computer 404, through point of sale terminal 405, and is able to provide the fare information to the customer … fare pricing computer 404 may transmit the fare information to printer 408 to generate a ticket including the fare information”).

	Regarding claim 28. The combination disclose the method of claim 26, further comprising: 
	Ratliff substantially discloses the claimed invention; however, Ratliff fails to explicitly disclose the “receiving confirmation data from the first user corresponding to completion of the delivery, wherein the confirmation data comprises input data from a mobile device of the first user, QR scan data, or combinations thereof. However, JONES teaches:
receiving confirmation data from the first user corresponding to completion of the delivery, wherein the confirmation data comprises input data from a mobile device of the first user, QR scan data, or combinations thereof (JONES, [0175]; “One or more computing devices may thereby be used to update the estimates of the time in transit and delivery time of the load or completion of the transportation service, based on a 
	Therefore, it would have been obvious to one of ordinary skill in the transportation art at the time of filing to modify Ratliff to include receiving confirmation data from the first user corresponding to completion of the delivery, wherein the confirmation data comprises input data from a mobile device of the first user, QR scan data, or combinations thereof., as taught by JONES, where this would be performed in order to determine of whether the driver has passed a traffic delay or can be expected to encounter the delay on the driver's route would be used to adjust the estimate. The adjusted estimate is also made available to the shipper or receiver.  See JONES [0175]. 

	Regarding claim 29. The combination disclose the method of claim 21, further comprising: receiving transportation mode data from the first user, wherein the transportation mode data indicates a selection by the first user of one or more transportation vehicles for traveling from the first virtual hub to the second virtual hub, wherein the one or more transportation vehicles comprise an automobile, an aircraft, an autonomous vehicle, a motorcycle, a bicycle, a boat, a bus, a subway car, a taxicab, a train, or a delivery vehicle (Ratliff, [0036]; “across a number of different vendors (e.g. airlines, car rental companies, hotels, and the like)”); and transmitting the market depth data based on the received transportation mode data (Ratliff, [0168-0170]; “invoke the target criteria data entry screen … he user has selected the agency identification 804 and the origin and destination 806 as the target criteria and has entered in entry box 808 the 
  
	Regarding claim 30. The combination disclose the method of claim 21, wherein the predetermined space comprises a seat or cargo capacity in one or more vehicles traveling from the first virtual hub to the second virtual hub (Ratliff, [0036]; “each travel vendor's systems lets the fare search engines know which of their fares are available for the dates and itinerary being considered, and the fare search engines sort through all the alternatives and select the best ones. The objective of traditional fare search processing is to find the best fare offers available in the marketplace”. [0042]; “scarcity of the available resource (i.e., seats on the flight and date that everyone else is trying to book)”).

	Regarding claim 31. The combination disclose the method of claim 21, further comprising: 
	The combination of Ratliff in view of JONES substantially discloses the claimed invention; however, the combination fails to explicitly disclose the “receiving financial data from the first user, wherein the financial data corresponds to payment information for the first user”. However, Tobin teaches: receiving financial data from the first user, wherein the financial data corresponds to payment information for the first user (Tobin, [0030]; “transaction privacy clearing house (TPCH) 740 interfaces a user (consumer) 840 and a vendor 825. In this particular embodiment, a personal transaction device (PTD) 
		Therefore, it would have been obvious to one of ordinary skill in the transportation art at the time of filing to modify Ratliff to include receiving financial data from the first user, wherein the financial data corresponds to payment information for the first user, as taught by Tobin, where this would be performed in order to compel the user to accept and pay for the product offered at the lowest price. See Tobin [0004].

	Regarding claim 32. The combination disclose the method of claim 21, further comprising: generating a forward commodity contract between the first user and the second user based on the received transaction input data, wherein the received transaction input data comprises data corresponding to the acceptance of the bid price provided by the second user for physical delivery of the one or more respective transportation capacity units to the second user (Ratliff, [0163]; “"Once the re-pricing rules are applied either by dynamic pricing rules engine 406 or fare pricing computer 404, the agent receives the fare from fare pricing computer 404, through point of sale terminal 405, and is able to provide the fare information to the customer. As another option, fare pricing computer 404 may transmit the fare information to printer 408 to generate a ticket including the fare information”).

	Regarding claims 33 and 41. The combination disclose the method of claim 21, wherein the market depth data further comprises a first bid price and a first offer price for a first route, a second bid price and a second offer price for a second route, and travel times for the first route and second route (Ratliff, example 1 screen snap below) 

    PNG
    media_image1.png
    469
    414
    media_image1.png
    Greyscale
.  


	
	Regarding claims 25 and 38. The combination disclose the method of claim 21, further comprising transmitting real-time location data to the first user, wherein the real-time location data corresponds to a geographic location of the second user (Ratliff, [0003]; “This invention relates to business methods and, more particularly, to an apparatus and methods for dynamically pricing products or services using one or more of the following: (i) information obtained in real-time”).
	

	Claim 27 is rejected under 35 U.S.C 103 as being unpatentable over Ratliff in view of JONES further in view of Tobin furthermore in view of US. Pat. Pub. No. 2018/0053226 to Hutton et al. (“Hutton”).

	Regarding claim 27. The combination of Ratliff in view of JONES further in view of Tobin disclose the method of claim 26, further comprising: 
	The combination substantially discloses the claimed invention; however, the combination fail to explicitly disclose the “performing one or more security checks on the first user and the second user based on fingerprint data, facial scan data, photo data, or combinations thereof; and generating the forward commodity contract between the first user and the second user based on the received transaction input data and the one or more security checks”. However, Hutton teaches:
	performing one or more security checks on the first user and the second user based on fingerprint data, facial scan data, photo data, or combinations thereof; and generating the forward commodity contract between the first user and the second user based on the received transaction input data and the one or more security checks (Hutton, Fig. 3; “facial recognition 310” and “demographic profile 330”, [0040]; “Custom content 110 based on a demographic profiles may also be persisted and displayed, and, the connection between public engagement and analytics, happen in real time. Preferably, facial recognition to handle both loyalty programs and security scenarios is also achievable”).  
. 


	Claim 34 is rejected under 35 U.S.C 103 as being unpatentable over Ratliff in view of JONES further in view of Tobin furthermore in view of US. Pat. No. to 6850907 to Lutnick et al. (“Lutnick”).

	Regarding claim 34. The combination of Ratliff in view of JONES further in view of Tobin disclose the method of claim 21, wherein the market depth data further comprises: Page 6 of 11a bid queue for the one or more bid prices, wherein the one or more bid prices are ranked in the bid queue from highest price to lowest price, an offer queue for the one or more offer prices, wherein the one or more offer prices are ranked in the offer queue from lowest price to highest price (Ratliff, [0036]; “Reservation systems and Internet fare search engines use specialized techniques to review fare offerings, both published and unpublished (specially offered fares not normally available), across a number of different vendors (e.g. airlines, car rental companies, hotels, and the like) and return these results to the buyer in some ranked ordering (based on what attributes the customer has requested, e.g., lowest price ones first). [0017]; “the competitor ranked 

	The combination substantially discloses the claimed invention; however, the combination fails to explicitly disclose the “respective bid prices of the same value are ranked by time in the bid queue; and wherein respective offer prices of the same value are ranked by time in the offer queue”. However, Lutnick teaches: wherein respective bid prices of the same value are ranked by time in the bid queue; and wherein respective offer prices of the same value are ranked by time in the offer queue (Lutnick, col. 7, lines 29-47; “orders are exhibited on the display screen in specific ways to reflect priority, size, and kind. A Participant can establish trading priority by placing a Bid or Offer at a select price and volume; bids at the same price are displayed on the screen in time order in which they enter the system (as are Offers). As such a "queue" of Bids and Offers develops, with place in line set by time at the same price. Alternatively, the queue can be set by a different metric ranking, e.g., a combination of time and size. This queue (or a summary thereof) is displayed on screen at the Participant's workstation. Typically, there is a small difference between the Bid price and the Offer price--the "Spread". If no difference exists, this is known as a "locked" market).

	Therefore, it would have been obvious to one of ordinary skill in the transportation art at the time of filing to modify Ratliff to include respective bid prices of the same value are ranked by time in the bid queue; and wherein respective offer prices of the same 

Conclusion
1.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVIA SALMAN whose telephone number is (313)446-4901.  The examiner can normally be reached on Monday thru Friday; 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAHD OBEID can be reached on (571)270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 

/AVIA SALMAN/Examiner, Art Unit 3687               

/FAHD A OBEID/Supervisory Patent Examiner, Art Unit 3687